Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This is in response to the amendment filed 08/12/2021.  Claims 1, 8 and 15 have been amended.  Claims 1-20 are pending and have been considered below.

Priority
16261034, filed 01/29/2019 is a continuation of 14635624, filed 03/02/2015 ,now U.S. Patent #10229410 and having 2 RCE-type filings therein; 14635624 is a continuation of 12072739, filed 02/28/2008 ,now U.S. Patent #8996867 and having 2 RCE-type filings therein.

Drawings
The Drawing filed on 01/29/2019 are accepted.

Response to Arguments
Applicant's arguments with respect to newly amended independent claims such as “With respect to claim 1, that claim now includes: creating a unique transaction identification string in a processor and secure memory environment associated with and operationally separate from memory in an end-user device and wherein the secure memory is accessible via a separate communications channel from the memory in the end user device...  The Office Action correctly states that the combination of Wang and Seymeou fails to teach the memory is a secure memory. Rather, the Office Action relies on Fisher for this teaching.  Fisher teaches that the radio element 120 and the secure element 130 are both disposed internally within the body of the mobile device. In a variant implementation, the mobile device 110 may contain a slot 400 which allows for the insertion of a secure element and that mechanical and electrical connections are needed. Fisher, paragraph [0031]. While Fisher appears to describe a removable memory card in a cellular device, there is no teaching or suggestion of “wherein the secure memory is accessible via a separate communications channel from the memory in the end user device” as set forth in amended claim 1. The combination with Wang and Seymeou does not cure this defect in the combined prior art teachings. Accordingly, claim 1 is now considered to be in condition for allowance. Similar amendments have been made with respect to claims 8 and 15, and for the reasons stated above, those claims are also considered to be in condition for allowance. Because claims 2-7, 9-14, and 16-20 are dependent, directly or indirectly, from claims 1, 8 and 15, respectively, those dependent claims are also considered to be in condition for allowance” remarks pages6-7 have been fully considered but are not persuasive.
Because fisher teaches  see par. 13-14 and 16 ”a first transceiver coupled to the processor and adapted to send transaction request signals and receive transaction response signals over a first communication channel, the transaction request signals and the transaction response signals associated with the transaction; a visual display coupled to the processor; and a second radio transceiver coupled to the processor and adapted to send outgoing voice and data signals and receive incoming voice and data signals over a second communication channel that is different than the first communication channel”, the incoming and outgoing data signals including transaction signals associated with the transaction. Fisher et al further teaches {0030] The radio processor 123 also has the capability of recognizing secure communications, and transmits data which must be stored in a secure environment to the secure element driver 128, for transmission to the secure element 130, where, in this preferred embodiment, with both the radio element 120 and the secure element 130 being internal to the mobile device 110, such communicating takes place using an internal wired communication channel. The radio processor 123 also has the capability of receiving data from the secure element 130, in the same manner using the internal wired communication channel in this preferred embodiment as described. In a preferred embodiment the secure element 130 and the radio element 120 communicate using signals described in the Java Card 2.1 Platform API Specification. [0033] FIG. 2B1 illustrates a preferred embodiment of the secure element 130 associated with the mobile device 110, the secure element 130 being commonly known as a smart card. As illustrated, the secure element 130 has a secure processor 132, a secure memory 133 and a POS transceiver 134 adapted to send transaction request signals and receive transaction response signals over a first communication channel. Which meet the limitations of wherein the secure memory is accessible via a separate communications channel from the memory in the end user device.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, The claims have been amended as follow “creating a unique transaction identification string in a processor and secure memory environment associated with and operationally separate from memory in an end-user device and wherein the secure memory is accessible via a separate communications channel from the memory in the end user device,” however it is unclear to the examiner wherein the specification the applicant has support for such newly added limitations, the examiner notes that paragraph 9 of the application memory space 420 and trusted memory space 440 exchange data either directly or through other processes and devices with a hardware interface 450.”None of the above paragraphs specifically teaches wherein the secure memory is accessible via a separate communications channel from the memory in the end user device”


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang et al U.S. 2002/0023215 A1 in view of Symeou GB 2393806 A in further view of Fisher et al U.S. 2007/0156436 A1 and Jelinek et al U.S. 2006/0069922 A1.
Claims 1, 8 and 15: Wang et al teaches a method, an apparatus comprising: a processor and memory environment associated with and separate from an end-user device, the processor Fig.9A-B, 10, par.61-62, 74, 88-90) comprising
a processor (par.61); and 
a memory to store computer program instructions, the computer program instructions when executed on the processor cause the processor to perform operations comprising (Figs.9A-B, 10, par.61-62, 88-90): 
creating a transaction identification string in a processor and memory environment associated with and separate from an end-user device (Figs. 11, 12A-B, par. 112, 37, the Point-of-Sale terminal can scan in the merchandise barcodes and generate transaction information as well as generate a unique transaction number (which contains the store number+counter number+transaction number for example) or a unique ID of the Point-of-Sale terminal (e.g., a phone number) to give to the PEAD user to enter into the PEAD (for example the web phone), the transaction identification string negotiated among the end-user device, a merchant device, and the processor and par. 112, 37, The transaction request itself may include, for example, the transaction ID, the merchant's name, the merchant's ID, the time of the proposed purchase, and the like. In one embodiment, the transaction request from requesting device 202 may be encrypted for enhanced security but this is not required. Data pertaining to the proposed transaction reaches PEAD 200 via path 206)
transmitting interrupt instructions to the end-user device, the interrupt instructions causing the end-user device to interrupt an electronic communication between the end-user device and the merchant device before completion of the transaction, wherein the electronic communication is associated with the transaction (par.39-40, reviewing transaction request via the display screen or audio output provided with the electronic transaction system and/or PEAD 200 whereby  approving the proposed transaction by activating a switch 210 to create transaction approval for encryption, wherein Transaction approval occurs within PEAD 200, and the data representing such approval is encrypted, again within PEAD 200, prior to being transmitted to the electronic transaction system, e.g., to requesting device 202 in FIG. 2.);
 transmitting the transaction identification string and display instructions to the end-user device, the display instructions causing the end-user device to display the transaction identification string (Fig. 6A and 11, par.48, 55, 72, 74 and 113 ,displaying transaction request to the user for approval); and 
transmitting transaction instructions to the end-user device based on user input received in response to displaying the transaction identification string (Fig. 10, item 1006, transmitting, via data path 212 the encrypted transaction approval data to the server to complete the electronic transaction). 
Wang et al does not teaches, however Seymeou in a similar field of endeavor teaches 
wherein the transaction identification string includes a nonce string (pages 5, 11, 16, 25 Figs.5a and 6a wherein both showing randomly generated transaction identification strings such transaction ID and or password for verifying identity to authorize transaction);
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the teaching of Wang, with the additional feature of Seymeou in order to provide a way to shift the power of authorization for executing or initiating an action on an account, from the computer system that had previously been assigned to authorize the said action and giving that responsibility to the owner of the account, thus allowing the person or entity that will be most affected in case of a damage from that action to have the power to either authorize or reject it, as taught by Seymeou page.1, par.5. 
The combination fails to teach that the memory is a secure memory, Fisher et al in a similar field of endeavor teaches
creating a unique transaction identification string in a processor and secure memory environment associated with and operationally separate from memory in an end-user device (par.23, 28-33, radio element to include processor 123 and memory 128 and secure element to include processor 132 and secure memory 133Sim card par.21) and wherein the secure memory is accessible via a separate communications channel from the memory in the end user device(par.13-14, 16 , 35, a first transceiver coupled to the processor and adapted to send transaction request signals and receive transaction response signals over a first communication channel, the transaction request signals and the transaction response signals associated with the transaction; a second radio transceiver coupled to the processor and adapted to send outgoing voice and data signals and receive incoming voice and data signals over a second communication channel that is different than the first communication channel);
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the combined teaching of Wang, with the additional feature of Fisher et al in order to provide the ability of completing a transaction using a wireless mobile communication channel and another communication channel such near field radio channels (NFC), as well as other communication channels, such as Bluetooth or WIFI, as taught by Fisher et al abstract. 
The combination fails to teach, however Jelinek et al in the same field of endeavor teaches
  a processor and a secure element memory environment associated with and operationally separate from an end-user device (Fig.2, par.21-23 sim and with 3 memory area wherein the third memory is a secure memory sim also include a processes or and a crypto processor), 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the combined teaching of Wang, with the additional feature of Jelinek et al in order to provide the to authenticate transaction, as taught by Jelinek et al par.33.
Claims 2, 9 and 16:  the combination teaches:
wherein the transaction instructions comprise a cancellation instruction in response to user input requesting that the transaction be cancelled (Wang et al, par.39). 
Claims 3, 10 and 17: the combination teaches:
 wherein the transaction instructions comprise a commit packet in response to user input indicating that the transaction is authorized (Wang et al, par.39). 
Claims 4, 11 and 18:  the combination teaches: 
 generating the commit packet, the commit packet comprising the transaction identification string (Wang et al, Fig.3B, par. 14, 42, 48); and 
encrypting the commit packet using a key stored in the processor and secure memory environment (Wang et al, Fig.8, par.29, 42, 48, Fisher et al par. 28-33). 
Claims 5, 12 and 19: the combination teaches:
wherein the end-user device is a mobile device (Wang et al, par.16, 67, 89, 108). 
Claims 6, 13 and 20: the combination teaches:
Wang et al, Figs. 3B, 6A, and Fig. 11). 
Claims 7 and 14:  the combination teaches:
 wherein the transaction information comprises an identification of a merchant associated with the merchant device and a value pertaining to the transaction (Wang et al, Figs. 3B, 6A, and Fig. 11, 112-113, 37). 

Claims 1-20 are is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang et al U.S. 2002/0023215 A1 in view of Keech U.S. 2002/0029342 A1 A in further view of Fisher et al U.S. 2007/0156436 A1 and Jelinek et al U.S. 2006/0069922 A1.
Claims 1, 8 and 15: Wang et al teaches a method, an apparatus comprising: a processor and memory environment associated with and separate from an end-user device, the processor and memory environment comprising: and a computer readable medium storing computer program instructions, which, when executed on a processor of a processor and memory environment, cause the processor to perform operations (Fig.9A-B, 10, par.61-62, 74, 88-90) comprising
a processor (par.61); and 
Figs.9A-B, 10, par.61-62, 88-90): 
creating a transaction identification string in a processor and memory environment associated with and separate from an end-user device (Figs. 11, 12A-B, par. 112, 37, the Point-of-Sale terminal can scan in the merchandise barcodes and generate transaction information as well as generate a unique transaction number (which contains the store number+counter number+transaction number for example) or a unique ID of the Point-of-Sale terminal (e.g., a phone number) to give to the PEAD user to enter into the PEAD (for example the web phone), the transaction identification string negotiated among the end-user device, a merchant device, and the processor and memory environment and associated with a transaction between the end-user device and the merchant device (par. 112, 37, The transaction request itself may include, for example, the transaction ID, the merchant's name, the merchant's ID, the time of the proposed purchase, and the like. In one embodiment, the transaction request from requesting device 202 may be encrypted for enhanced security but this is not required. Data pertaining to the proposed transaction reaches PEAD 200 via path 206)
transmitting interrupt instructions to the end-user device, the interrupt instructions causing the end-user device to interrupt an electronic communication between the end-user device and the merchant device before completion of the par.39-40, reviewing transaction request via the display screen or audio output provided with the electronic transaction system and/or PEAD 200 whereby  approving the proposed transaction by activating a switch 210 to create transaction approval for encryption, wherein Transaction approval occurs within PEAD 200, and the data representing such approval is encrypted, again within PEAD 200, prior to being transmitted to the electronic transaction system, e.g., to requesting device 202 in FIG. 2.);
 transmitting the transaction identification string and display instructions to the end-user device, the display instructions causing the end-user device to display the transaction identification string (Fig. 6A and 11, par.48, 55, 72, 74 and 113 ,displaying transaction request to the user for approval); and 
transmitting transaction instructions to the end-user device based on user input received in response to displaying the transaction identification string (Fig. 10, item 1006, transmitting, via data path 212 the encrypted transaction approval data to the server to complete the electronic transaction). 
Wang et al does not teaches, however Keech in a similar field of endeavor teaches 
wherein the transaction identification string includes a nonce string (par. 37, 77, 79, 94, 97, 106, 107, 114, determines a one-time transaction code by applying the user code to the pseudo-random security string)
Wang, with the additional feature of Keech in order to provide the ability for conducting secure transactions and more specifically to the verification of a user's identity for conducting transactions, as taught by Keech par.2 The combination fails to teach that the memory is a secure memory, Fisher et al in a similar field of endeavor teaches
creating a transaction identification string in a processor and secure memory environment associated with and separate from an end-user device (par.23, 28-33, radio element to include processor 123 and memory 128 and secure element to include processor 132 and secure memory 133)
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the combined teaching of Wang, with the additional feature of Fisher et al in order to provide the ability of completing a transaction using a wireless mobile communication channel and another communication channel such near field radio channels (NFC), as well as other communication channels, such as Bluetooth or WIFI, as taught by Fisher et al abstract. 
The combination fails to teach, however Jelinek et al in the same field of endeavor teaches
  a processor and a secure element memory environment associated with and operationally separate from an end-user device (Fig.2, par.21-23 sim and with 3 memory area wherein the third memory is a secure memory sim also include a processes or and a crypto processor), 
Wang, with the additional feature of Jelinek et al in order to provide the to authenticate transaction, as taught by Jelinek et al par.33.
Claims 2, 9 and 16:  the combination teaches:
wherein the transaction instructions comprise a cancellation instruction in response to user input requesting that the transaction be cancelled (Wang et al, par.39). 
Claims 3, 10 and 17: the combination teaches:
 wherein the transaction instructions comprise a commit packet in response to user input indicating that the transaction is authorized (Wang et al, par.39). 
Claims 4, 11 and 18:  the combination teaches further comprising:
 generating the commit packet, the commit packet comprising the transaction identification string (Wang et al, Fig.3B, par. 14, 42, 48); and 
encrypting the commit packet using a key stored in the processor and secure memory environment (Wang et al, Fig.8, par.29, 42, 48, Fisher et al par. 28-33). 
Claims 5, 12 and 19: the combination teaches:
Wang et al, par.16, 67, 89, 108). 
Claims 6, 13 and 20: the combination teaches:
 wherein the transaction identification string comprises transaction information (Wang et al, Figs. 3B, 6A, and Fig. 11). 
Claims 7 and 14:  the combination teaches:
 wherein the transaction information comprises an identification of a merchant associated with the merchant device and a value pertaining to the transaction (Wang et al, Figs. 3B, 6A, and Fig. 11, 112-113, 37). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATOUMATA TRAORE whose telephone number is (571)270-1685.  The examiner can normally be reached on 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHEWAYE GELAGAY can be reached on 5712724219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Thursday, September 30, 2021